J-S69008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.L.D., A MINOR           IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
    APPEAL OF: S.L.D., A MINOR
                                                       No. 787 MDA 2018


           Appeal from the Dispositional Order Entered April 9, 2018
                In the Court of Common Pleas of York County
                          Juvenile Division at No(s):
                           CP-67-JV-0000165-2018
                           CP-67-JV-0000233-2018

BEFORE: BENDER, P.J.E., LAZARUS, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED: JANUARY 4, 2019

        Appellant, S.L.D. (a minor), appeals from the dispositional order entered

on April 9, 2018, following his adjudication of delinquency for the offenses of

robbery and criminal conspiracy to commit theft. Appellant solely challenges

the sufficiency of the evidence to sustain his convictions. After careful review,

we affirm.

        Appellant was arrested and charged with the above-stated offenses, as

well as harassment, in the case docketed at CP-67-JV-0000165-2018.1 At an

adjudicatory hearing on March 26, 2018, the Commonwealth presented

evidence that Appellant and a cohort robbed Sean Meekins at gunpoint,

stealing Meekins’ phone. At the conclusion of the hearing, the court found

Appellant guilty of robbery and conspiracy to commit theft, but not guilty of
____________________________________________


1 Appellant was also charged with (and ultimately found guilty of) possession
of marijuana in the case docketed at CP-67-JV-0000233-2018. However,
Appellant did not file a notice of appeal from the dispositional order entered
in that case, and his present claims pertain only to the dispositional order case
CP-67-JV-0000165-2018.
J-S69008-14



harassment. At the dispositional hearing held on April 9, 2018, Appellant was

adjudicated delinquent and ordered to be placed in a residential treatment

facility. Appellant filed a timely notice of appeal, and he also timely complied

with the trial court’s order to file a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal. Herein, Appellant presents one issue for our

review:

      Whether [Appellant’s] adjudication and disposition for robbery and
      conspiracy should be reversed where the evidence was insufficient
      to identify him as one of the robbers because the victim gave only
      a weak and tentative identification that was motivated by
      [Appellant’s] appearance in a photograph and was not
      meaningfully corroborated.

Appellant’s Brief at 4.

      Preliminarily, we note that, “[t]he Juvenile Act grants broad discretion

to juvenile courts, and we will not disturb the lower court’s disposition absent

a manifest abuse of discretion.” In Interest of N.C., 171 A.3d 275, 280 (Pa.

Super. 2017) (citing In re C.A.G., 89 A.3d 704, 709 (Pa. Super. 2014), and

In the Interest of J.D., 798 A.2d 210, 213 (Pa. Super. 2002)). Further,

      [i]n reviewing the sufficiency of the evidence to support the
      adjudication below, we recognize that the Due Process Clause of
      the United States Constitution requires proof beyond a reasonable
      doubt at the adjudication stage when a juvenile is charged with
      an act which would constitute a crime if committed by an adult.
      Additionally, we recognize that in reviewing the sufficiency of the
      evidence to support the adjudication of delinquency, just as in
      reviewing the sufficiency of the evidence to sustain a conviction,
      though we review the entire record, we must view the evidence in
      the light most favorable to the Commonwealth.




                                     -2-
J-S69008-14



In re A.D., 771 A.2d 45, 48 (Pa. Super. 2001) (internal citations and

quotation marks omitted) (quoting In re Johnson, 284 A.2d 780, 781 (Pa.

1971)).

     In the present case, Appellant contends that the evidence was

insufficient to prove that he was one of the two individuals that robbed

Meekins.   Before addressing the specifics of Appellant’s arguments, we

summarize - in the light most favorable to the Commonwealth - the evidence

presented at his adjudicatory hearing. There, Meekins was the first witness

called by the Commonwealth. He testified that on January 18, 2018, he was

walking to his car when he “noticed somebody walking up from [his] right.”

N.T. Hearing, 3/26/18, at 5, 6.   Meekins explained that as the person got

closer, he “realized that [he] had a gun.”     Id.   at 6.   Meekins also “felt

somebody else behind [him].”      Id. at 7.   The person in front of Meekins

pointed the gun - which Meekins described as “a black pistol” - at Meekins’

waist and asked Meekins “what [he] got [sic].” Id. Meekins gave the man

his wallet, which the man “looked through … to see if there was anything in

there … he could use[,]” after which the man “tossed [the wallet] back to

[Meekins].” Id. at 8. The man then asked Meekins for his phone, which was

an Apple iPhone 7. Id. Meekins gave the man his phone and the passcode

for the phone. Id.

     Meekins testified that as the robbery was transpiring, he could tell that

the man behind him “was holding a gun to [his] back.” Id. at 9. When asked

how he knew this, Meekins replied: “I looked behind me. I took a glance. I

                                    -3-
J-S69008-14



saw a gun, looked up, and then turned back around and handed [the man in

front] my phone.” Id. Meekins testified that the man behind him was African-

American, “significantly taller than the guy in the front[,]” and he was wearing

ripped jeans and a black hooded sweatshirt with the hood up. Id. at 9, 10.

Meekins explained that the man behind him was standing very close, and he

had the gun touching Meekins’ back. Id.

       After taking Meekins’ phone, the two men “ran off….” Id. Meekins then

borrowed a phone from a friend and called the police, as well as his father,

who told Meekins he would deactivate the stolen phone.           Id. at 11, 20.

Meekins testified that his father deactivated the phone “within an hour” after

the robbery. Id.

       Meekins testified that he received a new phone within 48 hours after the

robbery. About a week and a half later, he was looking at his iCloud account

when he noticed “a picture in there of two people” that Meekins had not

taken.2   Id. at 12, 15.      Meekins testified that “the shorter” person in the

photograph was “the person that was in front of [Meekins] when [he] got

robbed, and the taller person in [the] picture look[ed] familiar, like he was the

person in back of [Meekins].” Id. at 13. Meekins identified Appellant in court

as the taller man in the photograph. Id. at 13-14. Meekins also identified




____________________________________________


2According to Apple Inc.’s website, iCloud is a program that is built into every
Apple device and automatically stores data from the device, including
photographs. See iCloud, https://www.apple.com/icloud/.

                                           -4-
J-S69008-14



Appellant in court as the man who was standing behind him during the

robbery. Id. at 14, 15. Specifically, Meekins testified:

      [The Commonwealth:] The person [Appellant] that you see in the
      courtroom today, have you ever seen him before?

      [Meekins:] Yes, sir.

      [The Commonwealth:] When did you see him?

      [Meekins:] When I was robbed.

      [The Commonwealth:] And which person was that?

      [Meekins:] The person behind me.

      …

      [The Commonwealth:] Who was the guy who was standing behind
      you with the gun in your back robbing you?

      [Meekins:] I don’t know.

      [The Commonwealth:] Do you see that person in the courtroom?

      [Meekins:] Yes, sir.

Id. at 14-15.

      The Commonwealth also called Officer Daniel Craven to the stand.

Officer Craven testified that during the investigation of the robbery, Meekins

showed him the photograph that Meekins had discovered on his iCloud

account. Id. at 20. Meekins told Officer Craven that the two men in the

photograph were the robbers. Id. Officer Craven testified that he identified

the shorter man in the photograph as Kareem Williams and the taller individual

as Appellant. Id. at 21. Officer Cravens also confirmed that there was “about

a one-hour window [when the] phone still had access to the iCloud” during

which the photograph must have been taken. Id. at 22. However, there was


                                     -5-
J-S69008-14



“no identifying information embedded within the digital photo[,]” such as “a

time or date stamp.” Id. at 21, 22.

      On appeal, Appellant maintains that this evidence was inadequate to

prove his identity as one of the men who robbed Meekins.         According to

Appellant, “Meekins’ identification was tentative and had more to do with the

photo than [Meekins’] actual recollection of the robbery itself.” Appellant’s

Brief at 15.   Appellant also argues that, “there was little in the way of

corroboration to shore up Meekins’ shaky identification testimony.” Id. at 14.

Appellant points out that while Officer Craven testified that the photograph of

Appellant found on Meekins’ iCloud account must have been taken within an

hour of the robbery, Officer Craven “was not qualified as an expert in this

field” and no time or date stamp associated with the photograph was found.

Id.   Appellant also stresses that “none of the other evidence traditionally

associated with a robbery was present[,]” as neither the phone nor the guns

used in the robbery were “ever recovered or otherwise associated with

[Appellant].” Id. In sum, Appellant insists that “the evidence was insufficient

to prove [he] was one of the people who robbed Meekins” because “[t]he

identification testimony was weak and tentative, and there was insufficient

corroboration to establish proof beyond a reasonable doubt.” Id. at 16.

      Appellant’s argument is unconvincing.       Initially, we disagree with

Appellant that Meekins’ identification was ‘weak and tentative.’       To the

contrary, Meekins unequivocally identified Appellant in-court as the man who

was standing behind him during the robbery. See N.T. Hearing at 14, 14-15.

                                      -6-
J-S69008-14



Meekins also provided an out-of-court identification of Appellant to Officer

Craven based on the photograph of Appellant in Meekins’ iCloud account. That

photograph demonstrated that Appellant and Kareem Williams were together,

and in possession of Meekins’ stolen phone, during the hour after the robbery.

This evidence was sufficient to prove that Appellant was one of the two

individuals who robbed Meekins.

      While Appellant contends that the court should not have credited

Meekins’ in-court identification because it was premised on Meekins’ observing

Appellant in the photograph, rather than on his actual recollection of the

robbery, this argument attacks the weight of the evidence, not its sufficiency.

See Commonwealth v. Lewis, 911 A.2d 558, 566 (Pa. Super. 2006)

(concluding that a claim that witnesses are not credible is an argument

challenging the weight of the evidence); Commonwealth v. Orr, 38 A.3d

868, 874 (Pa. Super. 2011) (“Given additional evidentiary circumstances, any

indefiniteness and uncertainty in the identification testimony goes to its

weight.”) (citations and quotation marks omitted).      The same is true for

Appellant’s argument that the court should have disregarded Officer Craven’s

unobjected-to testimony that the photograph was taken within one hour of

the robbery, as the officer was not admitted as an expert witness.          An

appellate court will not review a sufficiency claim where the argument in

support thereof goes to the weight, not the sufficiency, of the evidence. See

Commonwealth v. Sherwood, 982 A.2d 483, 492 (Pa. 2009) (citing




                                     -7-
J-S69008-14



Commonwealth v. Small, 741 A.2d 666, 672 (Pa. 1999); Commonwealth

v. Mack, 850 A.2d 690, 693 (Pa. Super. 2004)).3

       Dispositional order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/04/2019




____________________________________________


3 Moreover, Appellant did not preserve any weight-of-the-evidence claim in
his Rule 1925(b) statement, thus waiving it for our review. See Pa.R.A.P.
1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in
accordance with the provisions of this paragraph (b)(4) are waived.”).



                                           -8-